Case 14-13690-ref      Doc 67     Filed 01/30/19 Entered 01/30/19 15:33:25                Desc Main
                                  Document      Page 1 of 3



                                 UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA (Reading)
     ____________________________________
     In Re:                                                :
                                                           : Chapter 13
     John W. Dunn                                          : Case No. 14-13690-REF
                                Debtor,                    :
     _________________________________                     :
     ------------------------------------------------------:
                                                           :
     NewRez LLC d/b/a                                      :
     Shellpoint Mortgage Servicing                         :
                                                           :
                                                           :
                       Movant,                             :
     v.                                                    : Hearing: February 21, 2019 at 9:30 a.m.
                                                           : Courtroom # 1
     John W. Dunn                                          :
                                Debtor,                    :
              And                                          :
                                                           :
     Scott Waterman, Esquire                               : 11 U.S.C. §362(d)
                                Trustee,                   :
                                                           :
                                Respondent.                :
     ____________________________________:



                           NOTICE OF MOTION, RESPONSE DEADLINE
                                    AND HEARING DATE

             NewRez LLC d/b/a Shellpoint Mortgage Servicing, has filed a motion for relief from

     automatic stay under §362(d) to permit Movant to pursue its rights in the property described

     below to the extent and in the manner provided by any applicable contract documents and non-

     bankruptcy law.

                                         1532 N. 11th Street, Reading, PA 19604

               Your rights may be affected. You should read these papers carefully and discuss

       them with your attorney, if you have one in this bankruptcy case. (If you do not have an

     attorney, you may wish to consult one).
Case 14-13690-ref     Doc 67     Filed 01/30/19 Entered 01/30/19 15:33:25            Desc Main
                                 Document      Page 2 of 3


              1)     If you do not want the Court to grant Movant relief from the automatic stay

     regarding the above property, or if you want the court to consider your views on the motion,

     then on or before, February 13, 2019, you or your attorney must do all of the following:

                     a)      File with the Court a written response to Movant’s motion explaining

     your position. Your response must be filed with the Bankruptcy Clerk, at the United States

     Bankruptcy Court:

                             Clerk’s Office, U.S. Bankruptcy Court
                             The Madison Building, Suite 300
                             400 Washington Street
                             Reading, PA 19601

              If you mail your response to the Court for filing, you must mail it early enough so the

     Court will receive it on or before the date stated above:

                      b)     You must also mail a copy to:

     Brian E. Caine, Esquire                Scott Waterman, Esquire
     PARKER, McCAY, P.A.                    Chapter 13 Trustee
     9000 Midlantic Drive, Ste 300          2901 St. Lawrence Ave
     P.O. Box 5054                          Suite 100
     Mt. Laurel, NJ 08054                   Reading, PA 19606
     Attorney for Movant                    Chapter 13 Trustee




              2)     If you or your attorney do not take the steps described in Paragraph 1(a) and

     Paragraph 1(b) and attend the hearing, the Court may decide that you do not oppose the relief

     sought in the motion and may enter an order granting the relief requested in the motion.

              3)     A hearing on the motion is scheduled to be held before the Honorable Richard

     E. Fehling, Chief Judge, on February 21, 2019 at 9:30 a.m. in Courtroom 1, United States

     Bankruptcy Court, The Madison Building, Suite 300, 400 Washington Street, Reading, PA

     19601.
Case 14-13690-ref     Doc 67    Filed 01/30/19 Entered 01/30/19 15:33:25           Desc Main
                                Document      Page 3 of 3


             4)     If a copy of the motion is not enclosed, a copy of the motion will be provided

      to you if you request a copy from the attorney named in paragraph 1(b).



             5)     You may contact the Bankruptcy Clerk’s Office at (610) 208-5040 to find out

      whether the hearing has been canceled because no one filed an answer.




  Dated:   January 30, 2019                 By:/s/Brian E. Caine
                                                 BRIAN E. CAINE, ESQ.
                                                 ATTORNEY FOR MOVANT
                                                 PA ID# 86057
                                                 Parker, McCay, P.A.
                                                 9000 Midlantic Drive, Ste 300
                                                 P.O. Box 5054
                                                 Mt. Laurel, NJ 08054
                                                 (856) 985-4059
                                                 bcaine@parkermccay.com
